Citation Nr: 1548996	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increases in the ratings for a low back disability (currently rated 20% prior to January 30, 2014, and 40% from that date).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to November 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2014, this matter was remanded for additional development.  A September 2014 rating decision increased the rating for the Veteran's service-connected low back disability from 20 percent to 40 percent, effective January 30, 2014.  However, as this grant did not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The June 2014 remand instructed that the Veteran's updated treatment records from the Ann Arbor VAMC be obtained based on his testimony during the January 2014 videoconference hearing that he receives monthly treatment there for his service-connected back disability.  On review of the record, the Board finds that such records were not obtained.  Therefore, a remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   The records of such treatment are evidence pertinent to his claim, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected low back disability (i.e., any not already associated with the record), to specifically include treatment received at the Ann Arbor, Michigan VAMC.

2. The AOJ should then review the record, arrange for any further development indicated, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


